Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse as mentioned in the Office Action mailed on December 17, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
Crossed out citations on the attached copies of the initialed and dated PTO-Form 1449s are duplicate citations previously considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, 18-23, 25-27 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a first polydiene polyol-based TPU” which is indefinite because “first” implies more than one making it unclear if the scope is to one or more polydiene polyol-based TPUs.  The Examiner suggests deleting “first”.
Claims not listed above are rejected as being dependent upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites “wherein the at least one cap layer is a TPU cap layer” which does not further limit “wherein the at least one cap layer comprises a first polydiene polyol-based TPU” as recited by claim 13.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-14, 16, 18-23, 25, 29 and 31-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2005/0031816) in view of Yamana et al. (US 2003/0225201).
Chang et al. (US 2005/0031816) discloses a method for producing a membrane, comprising:
(a) co-extruding alternating barrier microlayers and thermoplastic polyurethane (TPU) microlayers to form a core layer comprising a composite of the barrier and TPU microlayers; and

(b) either co-extruding at least one cap layer with the core layer or laminating at least one cap layer onto the core layer (figs. 2-3; [0051]-[0054], [0061]-[0062], [0067], the microlayer polymeric composite (core) layer is co-extruded as disclosed by Schrenk et al. (US 5,094,793) and by Ramanathan et al. (US 5,269,995, thermoplastic material is supplied to the exterior surfaces of the composite stream to form a protective (cap) layer at the wall of the coextrusion apparatus (co-extruded cap layer), coextruding the layers [0067], the membrane includes the microlayer polymeric composite layer 124 which define a core layer 124 and includes alternating layers of barrier microlayers 140 and TPU microlayers 142, and the cap layers 122, 126);
(Claim 14) wherein the at least one cap layer 122, 126 is a TPU cap layer ([0061));
(Claim 18) incorporating the membrane into a shoe, skate, ball, tire, bicycle seat, saddle, personal protective article, flexible flotation device, rigid flotation device, medical device, prosthetic device, orthopedic device, accumulator, or article of furniture ([0002], [0056], [0063], [0065]-[0075]);
(Claim 19) inflating and sealing the membrane to form a gas-filled bladder, cushioning device, impact arrestor, or substantially closed container ([0002], [0056], [0063], [0065]-[0075]);
(Claim 20) incorporating the gas-filled bladder, cushioning device, impact arrestor, or substantially closed container into a shoe, skate, ball, tire, bicycle seat, saddle, personal protective article, flexible flotation device, rigid flotation device, medical device, prosthetic device, orthopedic device, accumulator, or article of furniture ([0002], [0056], [0063], [0065]-[0075]);
(Claim 21) using a tie layer 114 to bond the core layer 124 to the at least one cap layer 112, 122 ([0059]-[0061], hydrogen bonding takes place between the polyurethane layers and the barrier layer, thus TPU layer 114 would bond (tie) to the cap layers 112, 122 and the barrier layer 140 (see fig. 3); layers 114 and 118 are thermoplastic polyurethane elastomer [0061]; instant specification [0085] discloses tie layers 114, 188 comprising TPU elastomer);
(Claim 22) applying at least one TPU structural layer 112, 120 to the core layer (114, 124, 118) to give a combination core-and-structural layer (fig. 2; [0061], layers 112, 120 may be 25-27 mils which is structural as compared to the other layer thickness in [0061]) (note instant fig. 19 (which is similar to fig. 2 of Chang et al.) and instant [0085] disclose structural layers 112, 120);
(Claim 23) co-extruding the at least one cap layer with the combination core-and-structural layer to form the membrane (as mentioned above the membrane in fig. 2 is co-extruded; coextruding the layers [0067]);
(Claim 25) at least one of: (a) using a tie layer 114 to bond the core layer 124 to the at least one structural layer 112 (fig. 2), and (b) using a tie layer to bond the combination core-and-structural layer to the at least one cap layer ([0057], [0060]-[0061], in the membrane A-C-A-B-A-C-A, a tie layer C bonds the combination core-and-structural layer A-B-A to the cap layer (outermost A); hydrogen bonding (tying) takes place between the polyurethane layers and the barrier layer); and
(Claim 31) wherein the barrier microlayers 140 of the core layer comprise an ethylene-vinyl alcohol copolymer ([0040], [0060]-[0061)).

However, Chang et al. (US 2005/0031816) does not disclose the at least one cap layer comprising a first polydiene polyol-based TPU.   

Yamana et al. (US 2003/0225201) discloses a method of producing a membrane [0005, multi-layer structure having gas barrier property] comprising co-extruding multiple layers ([0091]-[0101], co-extrusion lamination [0091], multi-layered structure is produced by co-extrusion), wherein a layer (C)  of the TPU composition of the present invention is at its outermost (cap)  layer [0093], (C)/(A)/(B)/(A)/(C) and  (C)/(A)/(B)/(D)/(B)/(A)/(C) [0098] disclose (C) as cap layers, wherein the TPU composition of the present invention includes a polydiene polyol-based TPU ([0022], [0023], [0051], conjugated diene based polyols), 
(Claim 29) wherein the polydiene polyol-based TPU comprises a polybutadiene polyol, a polyisoprene polyol, or both ([0051)).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the TPU cap layer of Chang et al. (US 2005/0031816) to be a polydiene polyol-based TPU, as disclosed by Yamana et al. (US 2003/0225201), because such a modification is known in the art and would provide an alternative configuration for the TPU used in the cap layer known to be operable as a cap layer.  
As to claim 16, Chang et al. (US 2005/0031816) further discloses a gas transmission rate for nitrogen of less than 1.5 cm3/m2 ·atm·day or less than 1 cm3/m2 ·atm·day and discloses that a desired transmission rate is obtained by a sufficient number of layers of the fluid barrier polymer ([0053], [0073)).  Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method wherein the membrane has a gas transmission rate for nitrogen gas of from about 0.001 cm3/m2 ·atm·day to about 1 cm3/m2 ·atm·day because rates of less than1.5 cm3/m2 ·atm·day or less than 1 cm3/m2 ·atm·day are known in the art as disclosed by Chang et al. (US 2005/0031816) and/or because such a rate of from about 0.001 cm3/m2 ·atm·day to about 1 cm3/m2 ·atm·day would have been found in view of the teachings Chang et al. (US 2005/0031816) to obtain a desired transmission rate dependent upon the number of layers of the fluid barrier polymer.
As to claim 32, Yamana et al. (US 2003/0225201) further discloses that the thermoplastic polyurethane can contain a crosslinking agent (cure package) [0058].
Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the TPU cap layer to contain a cure package, as disclosed by Yamana et al. (US 2003/0225201), because such a modification is known in the art and would enable curing of the TPU cap layer.
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2005/0031816) in view of Yamana et al. (US 2003/0225201) as applied to claims 13-14, 16, 18-23, 25, 29 and 31-32 above, and further in view of Chang et al. (US 2007/0141282).
Chang et al. (US 2005/0031816) and Yamana et al. (US 2003/0225201) do not disclose the limitations of claims 26-27.
Chang et al. (US 2007/0141282) disclose that a method of producing a membrane including providing a rubber layer to at least one cap layer 81, 
(Claim 27) wherein the rubber layer comprises thermoplastic polyurethane (urethane rubber), natural rubber or synthetic rubbers to the outside of layers 81 (cap layers) (figs. 8a-8c; [0074]-[0078]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Chang et al. (US 2005/0031816) by providing a rubber layer to the at least one cap layer, as disclosed by Chang et al. (US 2007/0141282), because such a modification is known in the art and would provide an alternative configuration for the membrane layers. Note that bonding of rubber layers is known in the art as disclosed by Chang et al. (US 2005/0031816: [0020], [0044]).  As to the rubber layer comprising a butyl rubber, a neoprene rubber, a nitrile rubber, an isoprene rubber, a butadiene rubber, a styrene-butadiene rubber, an ethylene-propylene-diene rubber, an ethylene-propylene rubber, a urethane rubber, or any combination thereof, such rubbers would have been found in view of the teachings of Chang et al. (US 2007/0141282) that natural or synthetic rubbers can be used dependent upon the desired rubber.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2005/0031816) in view of Yamana et al. (US 2003/0225201) as applied to claims 13-14, 16, 18-23, 25, 29 and 31-32 above, and further in view of Tamber et al. (US 6,218,024).
Chang et al. (US 2005/0031816) and Yamana et al. (US 2003/0225201) do not disclose the limitations of claim 30.
Tamber et al. (US 6,218,024) discloses a method of producing a membrane (figs. 1-5), the membrane including an EVOH barrier layer, wherein as the moisture content of EVOH layer increases the barrier properties decrease (col. 1, lines 9-61).

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify a barrier layer of the membrane forming the gas-filled bladder, cushioning device, impact arrestor, or substantially closed container of Chang et al. (US 2005/0031816) to be an EVOH layer, as disclosed by Tamber et al. (US 6,218,024), because such a modification is known in the art and would provide for an alternative configuration for the barrier layer known to be operable in the art.  As to the EVOH layer having a moisture content within the range of 1 to 50 parts per million when equilibrated for 24 hours at 30 degrees Celsius with a relative humidity of 50 percent, such a moisture content would have been found in view of the teachings of Tamber et al. (US 6,218,024) to achieve a desired barrier property.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2005/0031816) in view of Yamana et al. (US 2003/0225201) as applied to claims 13-14, 16, 18-23, 25, 29 and 31-32 above, and further in view of WO (2009/017868).
Chang et al. (US 2005/0031816) and Yamana et al. (US 2003/0225201) do not disclose the limitations of claim 33.
WO (2009/017868) discloses a method of making a membrane including a layer with a cure package, wherein the cure package comprises molecular sulfur or peroxide curing agents to enable curing or crosslinking the layer ([0054]-[0056], [0060], [00171], [00183]-[00184], [0192])).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the cure package to include molecular sulfur or peroxide curing agents, as recited by WO (2009/017868), because such a modification is known in the art and would provide alternative configurations for the cure package known in the art to be operable curing agents.
Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Yamana is a general teaching regarding TPUs. Yamana does not teach microlayers made of TPU to form a core and then forming a cap layer on the core, where the cap layer is made of the first polydiene polyol-based TPU.  One of the skill in the art has no motivation to select, among many options, the material used in the cap layer recited in claim 1 since Yamana provides not teaching or motivation whatsoever. Yamana provides not teaching regarding selection of material of the cap layer when disposed on a core layer. Yamana is completely lacking in teaching or motivation to make the asserted change proposed by the Office. The Office states that one of skill in the art would modify the TPU cap layer in Chang in view of Yamana because “such a motivation is known in the art” and such a modification “would provide an alternative configuration”. Applicants ask the Office to state where in the art a motivation is provided to make the suggested combination since neither Chang or Yamana are asserted to include that motivation and no other motivation is referenced. Also, providing an alternative configuration is not a motivation one of skill in the art would consider, in particular, based on the numerous options described in Yamana and the lack of teaching in Yamana regarding core materials and cap layer materials. In addition, one of skill in the art would not combine the teachings of Chang and Yamana since Yamana is not more than a general teaching about TPUs and does not teach the details in regard to core materials having cap layers disposed thereon. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As mentioned above, Chang et al. (US 2005/0031816) discloses microlayers made of TPU to form a core and then forming a cap layer on the core, where the cap layer is made of TPU.  As mentioned above, Yamana et al. (US 2003/0225201) discloses a cap layer including a first polydiene polyol-based TPU.  Thus, there is motivation to provide an alternative configuration for the cap layer with other known cap layers in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang et al. (US 2020/0087512) and Bandyopadhyay et al. (US 2021/0085023) each disclose multi-layered structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744